Citation Nr: 0428302	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  03 11-504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1944 to 
March 1956, and subsequent service with the U.S. Naval 
Reserves.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied the veteran's claim for service 
connection for hearing loss.  He filed a timely appeal.  In 
August 2004, he testified at a hearing before a Veteran's Law 
Judge (VLJ) at the Board using video-conferencing technology.  

For the reasons discussed below, this case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

In September 2004, the RO received a letter from Dr. Lilly, 
which is pertinent to this claim.  The RO referred this 
additional evidence to the Board in accordance with 38 C.F.R. 
§ 19.37(b).  

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Court), found 38 C.F.R. § 19(a)(2) in 
conjunction with § 20.1304 to be inconsistent with 
38 U.S.C.A. § 7104(a), because it allowed the Board to 
consider additional evidence without having to remand the 
case to the agency of original jurisdiction (AOJ) for initial 
consideration.  Disabled American Veterans v. Sec'y of 
Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).  
According to the Court's interpretation of 38 U.S.C.A. § 
7104, generally the Board cannot consider additional 
evidence, which has not been initially considered by the AOJ, 
unless it obtains a waiver from the appellant to do so.  Id.  

More recently, VA amended 38 C.F.R. § 20.1304, effective 
October 4, 2004, to require the Board to remand cases to the 
RO when additional evidence has been received by the Board, 
unless the appellant has waived initial consideration by 
the RO.  See 69 Fed. Reg. 53,807, 53,808 (Sept. 3, 2004) (to 
be codified at 38 C.F.R. § 20.1304(c)).

Here, since the claims file does not indicate the veteran has 
waived his procedural right to have the RO evaluate the 
additional evidence prior to the Board's adjudication of the 
case, a remand is required.

Accordingly, the case is remanded to the RO for the following 
development and consideration:

1.  Prior to making any determination on the 
merits, ensure that all notification and 
development action required by the VCAA and 
implementing VA regulations is completed.  In 
particular, ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107 (West 2002) and their implementing 
regulations, especially 38 C.F.R. § 3.159(b) 
and (c)(2) (2003), are fully complied with and 
satisfied.

*This includes requesting that the veteran 
submit all relevant evidence in his possession 
not currently on file.

2.  Then readjudicate the veteran's claim for 
service connection for hearing loss in light 
of the additional evidence submitted since the 
statement of the case (SOC).  If his claim 
remains denied, prepare a supplemental SOC 
(SSOC) and send it to him.  Give him time to 
respond before returning his case to the Board 
for further appellate consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




